DETAILED ACTION
The Amendment filed November 2nd, 2021 has been entered and fully considered. Claims 1-3, 6, 8-12 are pending in this application. Claims 1, 2 and 10 have been amended.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al., (hereinafter 'Timm', U.S, PGPub. No. 9,011,471) in view of McGaffigan (hereinafter 'McGaffigan', U.S. Pat. 6,514,247) and further in view of Worrell et al., (hereinafter 'Worrell', U.S. PGPub. No. 2014/0276736) and further in view of Deborski et al., (hereinafter 'Deborski', U.S. PGPub. No. 2013/0190755) and Haberstich et al., (hereinafter 'Haberstich', U.S. PGPub. No. 2012/0116264).
Regarding independent claim 1 and claim 6, Timm discloses a forceps (Figs. 1 -3, surgical instrument 100), comprising: a first portion (shaft assembly 110, casing 113, and associated parts) defining an upper housing component (see Figs. 2-3 for shaft assembly 110, casing 113, and associated parts defining an upper housing component), the upper housing component defining a proximal end portion thereof (see Figs. 2-3), the first portion including: a shaft (shaft 110); 
an end effector assembly disposed at a distal end of the shaft (end effector 16 in Fig. 1; also see col. 4, lines 46-67, col. 6, lines 12-16 and lines 36-39, “distal end of shaft assembly (110) includes ail end effector (not shown), which includes the pivoting clamp pad and harmonic blade”), the end effector assembly including first and second jaw members movable relative to one another between a spaced-apart position and an approximated position (see col. 4, lines 46-67 for clamping jaws; also see col. 6, lines 47-49 for selective pivot of clamp pad towards and away from harmonic blade); 
a drive assembly including a drive bar (secondary tube (not shown), col. 6, lines 45-60) slidably disposed within the shaft (110) and coupled to the end effector assembly at a distal end of the drive bar such that translation of the drive bar relative to the shaft moves the first and second jaw members between the spaced-apart and approximated positions (col. 6, lines 36-39 and lines 45-60, see secondary tube is slidably and coaxially disposed within shaft 110 and translates within shaft 110 to selectively pivot the clamp pad toward and away from the harmonic blade); 
a second portion (handle assembly 102, and associated parts) defining a lower housing component (see Figs. 2-3), the lower housing component defining a proximal end portion thereof (see Figs. 2-3), the second portion including: 
a handle assembly (handle assembly 102) including a movable handle (pivoting trigger 105), the movable handle (105) coupled to the lower housing component (as best illustrated in Fig. 3 pivoting trigger 105 is coupled to lower housing component) and movable relative thereto between a first position 
wherein the upper housing component and the lower housing component are releasably couplable with one another (see Figs. 2 and 3, hook 116 and transverse bar 118) and wherein coupling of the upper housing component and the lower housing component with one another operably couples the movable handle (pivoting trigger 105) with the drive bar (secondary tube (not shown), col. 6, lines 45-60) such that moving the movable handle between the first and second positions moves the jaw members between the spaced-apart and approximated positions (col. 6, lines 36-60, see secondary tube is slidably and coaxially disposed within shaft 110 and translates within shaft 110 to selectively pivot the clamp pad toward and away from the harmonic blade, and col. 7, lines 1-4, wherein movement of trigger 105 in turn causes pivoting movement of the clamp pad in the end effector).
Timm discloses various configurations for releasably coupling housing components of a surgical instrument, such that the parts of the surgical instruments “can be readily replaced or otherwise changed by a user” (col. 2, line 56). Timm discloses “such modularity may enable selection of different end effectors for different settings. In addition or in the alternative, replaceability may provide a dichotomy of reusable and disposable parts of a surgical instrument. In some settings (e.g., those where a handle assembly is re-used several times, etc.), it may be desirable to provide a mechanism for the quick and accurate exchange of disposable blade/tube assemblies being utilized in a reusable handle. Similarly, it may be desirable to facilitate the utilization of several disposable blade/tube assemblies during a single medical procedure or for several separate medical procedures” (col. 2, lines 57-67).
Although Tim discloses the various housing configurations, Timm is silent regarding a configuration comprising a first portion defining an upper housing component, the upper housing component defining a proximal end portion thereof, and a second portion defining a lower housing component, the lower housing component defining a proximal end portion thereof, wherein the proximal 
However, in the same field of endeavor, McGaffigan teaches a similar surgical instrument (Figs. 1-2) comprising a first portion defining an upper housing component (housing 41, cartridge 33), the upper housing component defining a proximal end portion thereof (see proximal end portion near pin 142) and a second portion defining a lower housing component (housing 121), the lower housing component defining a proximal end portion thereof (see rear portion 136). McGaffigan teaches that the proximal end portion of the upper housing component is releasably couplable with the proximal end portion of the lower housing component (see col. 5, lines 18-25, latch member 137 including hook 141 in rear portion 136 cooperatively engages a transversely-extending pin 142 accessible from the underside of cartridge housing 41, thereby releasably coupling the upper and lower housing components). In use, this configuration provides for a constant and secure engagement of the housing components and associated parts, thereby increasing reliability and safety (col. 1, lines 42-45; col. 5, lines 1-25; col. 11, lines 46-53). Further, McGaffigan teaches the handle assembly can be autoclaved or otherwise sterilized for reuse (col. 13, lines 26-28), thereby minimizing cost and waste. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps to include a first portion defining an upper housing component, the upper housing component defining a proximal end portion thereof, and a second portion defining a lower housing component, the lower housing component defining a proximal end portion thereof, wherein the proximal end portion of the upper housing component is releasably couplable with the proximal end portion of the lower housing component as taught by McGaffigan. Doing so provides for a constant and secure engagement of the housing components and associated parts, thereby increasing reliability and safety (col. 1, lines 42-45; col. 5, lines 1-25; col. 11, lines 46-53), and further provides a handle assembly that can be autoclaved or otherwise sterilized for reuse (col. 13, lines 26-28), thereby minimizing cost and waste.
Further, this modification would have merely comprised a simple substitution of one well known releasably couplable housing configuration for another in order to produce a predictable result, MPEP 2143(I)(B). 
Although Timm in view of McGaffigan teach the upper and lower housing components and handle assembly (see above), Timm in view of McGaffigan fail to explicitly discloses 
However, in the same field of endeavor, Worrell teaches a similar electrosurgical device (instrument 10, exemplary handpiece 220 Figs. 1-6C) comprising an end effector (40) including jaws (42, 44) and a handle assembly (handpiece 220, trigger 224) configured to actuate the jaws (42, 44) between a spaced-apart and approximated position. The handle assembly (220, 224) includes an extension member extending from the movable handle (see trigger 224 including extension member (not labeled) extending from trigger 224), a linkage member (arm 231), a floating pivot (at pin 225) pivotably coupling the extension member (not labeled) with the linkage member (231), and a transverse pin (225) arranged in the linkage member (231). A longitudinally-extending recess (channel 236) is further formed in the proximal end portion of the lower housing component, such that a transverse pin (232) arranged in the linkage member (231) is arranged in the longitudinally-extending recess (236) formed in the proximal end portion of the lower housing component. The longitudinally-extending recess (236) is configured to allow 
Further, although Timm discloses that the surgical instrument (100 in Figs. 2-3) may comprise an RF instrument (col. 6, lines 2-3) such as a pair of clamping jaws or a pair of bipolar RF electrodes (col. 4, lines 52-57), Timm in view of McGaffigan and Worrell are silent regarding wherein the first portion further includes a first electrical connector electrically coupled to at least one of the first and second jaw members, wherein the second portion further includes a second electrical connector adapted to connect to a source of energy, the first and second electrical connectors are electrically coupled with one another to enable energy to be supplied from the energy source to the at least one of the first and second jaw members.
However, in the same field of endeavor, Deborski teaches a similar surgical instrument (Figs. 1 -3) comprising a first reusable component (12 in Figs. 1 -3) and a second disposable component (14 in Figs. 1-3) that are configured to mechanically and electrically couple to one another (Fig. 2). Further, “the electrical mating features include a pair of pins 66 protruding from the housing 50 of reusable component 12 and a pair of corresponding sockets 68 defined in the housing 38 of the disposable component 14” ([0030]) wherein “pins 66 are in electrical communication with the generator 28 through the switch 48 (FIG. 1), and the sockets 70 are in electrical communication with the end effector 24 (FIG. 1)” ([0030], thereby meeting in part the limitations of claim 6). Deborski further teaches that “the electrical mating features may alternatively or additionally include other types of electrical interfaces such as spring contacts, ring or spade terminals, or blade connectors” ([0031]). It is well known in the art (as can be seen in Deborski) to utilize various type of electrical mating features in order to provide electrical pathways to transmit digital or analog signals, or to provide electrical power to any powered devices on the instrument disposable component ([0031]), thereby maintaining a secure electrical engagement between the first reusable component (12 in Figs. 1-3) and a second disposable component (14 in Figs. 1-3) and increasing 
Although Timm in view of McGaffigan and further in view of Worrell and Deborski teach various electrical interfaces (see above), Timm in view of McGaffigan and further in view of Worrell and Deborski fail to explicitly disclose a first contact plate, the first contact plate defining a bottom surface; and a second contact plate, the second contact plate defining an upper surface, and when the upper housing component and the lower housing component are releasably couplable with one another, the bottom surface of the first contact plate is in contact with the upper surface of the second contact plate to electrically connect the upper housing component with the lower housing component and wherein, upon coupling of the upper housing component and the lower housing component with one another to bring the bottom surface of the first contact plate into contact with the upper surface of the second contact plate.
However, in the same field of endeavor, Haberstich teaches a similar releasably couplable surgical instrument (Figs. 1 and 6) comprising a connection interface (640) which may take the form of electrical contacts ([0039]). Haberstich further teaches that the “connection interface (640) is configured to mate with a complementary connection interface (not shown) in handle (110) when transducer module (600) is seated in handle (110)” ([0039]), thereby brining the bottom surface of the first electrical contact into contact with the upper surface of the second electrical contact. Therefore, it would have been obvious 
Regarding claim 8, Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich teach all of the limitations of the forceps according to claim 1. In view of the prior modification of Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich, Worrell further teaches wherein the first portion further includes a knife assembly, the knife assembly (Figs. 4-5) including a knife drive bar slidably (firing beam 60, 70) disposed within the shaft (30) and a knife (blade 64, 94) extending distally from the knife drive bar (60, 70), the knife assembly configured such that translation of the knife drive bar (60, 70) relative to the shaft (30) moves the knife relative to the end effector assembly between a retracted position (as best illustrated in Fig. 3) and an extended position (Fig. 4; [0075]-[0076]), wherein the knife extends between the first and second jaw members (Fig. 4; [0075]-[0076]; [0094], “As firing beam (60) continues to advance distally, distal blade (64) simultaneously severs the clamped tissue layers, resulting in separated upper layer portions being apposed with respective separated lower layer portions. Accordingly, firing beam (60) is advanced to sever tissue while activation button (226) is depressed and RF energy is applied to end effector (40)”), wherein the second portion further includes a trigger assembly (activation button 226 and associated parts) including a trigger (226), the trigger (226) coupled to the at least a portion of the lower housing component (see Figs. 6A-6C) and movable relative thereto between an un-actuated position (Fig. 6A) and an actuated position (Fig. 6C). 
In view of the prior modification of Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich, the combination would necessarily teach wherein, coupling of the upper housing component and the lower housing component with one another operably couples the trigger with the knife drive bar such that moving the trigger between the un-actuated and 
Regarding claim 11, Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich teach all of the limitations of the forceps according to claim 8. In view of the prior modification of Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich, Worrell further teaches wherein the first portion further includes a knife lockout member (see Figs. 7A-7B for locking linkage 330, locking member 332 and associated parts), the knife lockout member (330, 332) movable between a locked position (Fig. 7A), wherein the knife lockout member is coupled to the knife drive bar to inhibit translation of the knife drive bar relative to the shaft ([0096]-[0097], see firing beam 350 similar to firing beam 60 with ramped wall 352, distal wall 354), and an unlocked position (Fig. 7B), wherein the knife lockout member (330, 332) is decoupled from the knife drive bar (350) to permit translation of the knife drive bar relative to the shaft ([0097]), wherein the knife lockout member is moved from the locked position to the unlocked position upon coupling of the first and second portions with one another (it is noted that, knife lockout member 330, 332 is capable of moving from the locked to unlocked position when the device is fully assembled).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich of as applied to claims 1, 6, 8 and 11 above, and further in view of Houser et al., (hereinafter 'Houser', U.S. PGPub. No. 2011/0288452). 
Regarding claim 3, Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich teach all of the limitations of the forceps according to claim 1, but are silent regarding wherein the drive assembly further includes a mandrel coupled to the drive bar, the mandrel defining a slot, wherein the movable handle includes at least one track disposed thereon, and wherein, upon coupling of the upper housing component and the lower housing component with one another, at least a portion of the at least one track is received within the slot of the mandrel such that 
However, in the same field of endeavor, Houser teaches a similar surgical device (Fig. 1) comprising a mandrel (drive collar 200 in Figs. 3 and 5-8) coupled to a drive bar (actuating member 170), the mandrel defining a slot (between drive flanges 232 as best seen in Fig. 8), wherein the handle assembly (operating lever 222, handgrip portion 224) further includes at least one track (detents 236 as best seen in Fig. 7) disposed thereon, and wherein, upon coupling of the upper housing component and the lower housing component with one another (Fig. 1), at least a portion of the at least one track (236) is received within the slot of the mandrel (200) such that moving the movable handle (operating lever 222) between the first and second positions moves the jaw members between the spaced-apart and approximated positions ([0113]; [0117]). Houser teaches that “the operating lever 222 is pivotally connected to the housing 130 of the apparatus (by a pivot mount 223) for cooperation in a scissors-like fashion with a handgrip portion 224 of the housing. Movement of the lever 222 toward the handgrip portion 224 translates the actuating member 170 proximally, thereby pivoting the clamp arm 190 toward the blade 180'” ([0117]). The movable handle (operating lever 222) is further operably connected to a drive yoke (220) by a spring (226), wherein “the force which can be applied to the actuating member 170, by pivotal movement of the operating lever 222 acting through the drive yoke 220 and the drive collar 200, is limited by the force with which the spring 226 bears against the spring flanges 230” ([0118]). This configuration is utilized in order to limit the force which can be applied to the drive bar (actuating member 170; [0118]), thereby providing an advantageous tactile feedback mechanism that would indie ate an excessive closure force, and further increase safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps as taught by Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich to include a mandrel coupled to the drive bar, the mandrel defining a slot, wherein the movable handle includes at least one track disposed thereon as taught by Houser in order to limit the force which can be applied to the drive bar (actuating member 170; [0118]) and consequently the end effector portion of the .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich as applied to claims 1, 6, 8 and 11 above, and further in view of Kingsley (hereinafter ‘Kingsley’, U.S. PGPub. No. 2011/0077649).
Regarding claim 9, Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich teach all of the limitations of the forceps according to claim 8, but are silent regarding wherein the knife assembly further includes a mandrel coupled to the knife drive bar, the mandrel defining a slot, wherein the trigger includes at least one protrusion disposed thereon, and wherein, upon coupling of the upper housing component and the lower housing component with one another, at least a portion of the at least one protrusion is received within the slot of the mandrel such that moving the trigger between the un-actuated and actuated positions moves the knife between the retracted and extended positions.
However, in the same field of endeavor, Kingsley discloses a similar forceps (10 in Figs. 1 -7) comprising a knife assembly (140 as best seen in Figs. 4 and 6) and a trigger assembly (70 including ‘trigger’ finger actuator 71 in Fig. 1, necessarily coupled to the at least a portion of the housing). The knife assembly (140 as best seen in Figs. 4 and 6) further includes a knife drive bar (knife drive bar 184) slidably disposed within the shaft (12 in Fig. 1) and a knife (185 in Figs. 4 and 6) extending distally from the knife drive bar (Figs. 4-6), wherein the trigger (actuator 71) is operably coupled to the knife drive bar (184). Kingsley further teaches wherein the knife assembly (140 as best seen in Figs. 4 and 6) includes a mandrel (knife wheel 148) coupled to the knife drive bar (knife drive bar 184), the mandrel (knife wheel 148) defining a slot (drive slot 147 in Figs. 4 and 6),wherein the trigger (finger actuator 71) includes at least one protrusion (drive bar 75 as best seen in Fig. 5) disposed thereon, and at least a portion of the at least one protrusion (75) is received within the slot of the mandrel ([0032], drive bar 75 sits within slot 147) such that moving the trigger between the un-actuated and actuated positions moves the knife 
In view of the modification of Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and further in view of Haberstich and Kingsley, the modification would necessarily teach wherein upon coupling of the upper housing component and the lower housing component with one another, at least a portion of the at least one protrusion is received within the slot of the mandrel. Therefore, Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and further in view of Haberstich and Kingsley necessarily teach each and every limitation according to claim 9.
Regarding claim 10, Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich teach all of the limitations of the forceps according to claim 8, but are silent regarding wherein the knife assembly further includes a collar coupled to the knife drive bar, the collar including a transverse pin engaged thereto, wherein the trigger defines at least one slot, and wherein, upon coupling of the upper housing component and the lower housing component with one another, the transverse pin of the knife assembly is received within the at least one slot of the trigger such 
However, in the same field of endeavor, Kingsley discloses a similar forceps (10 in Figs. 1 -7) comprising a knife assembly (140 as best seen in Figs. 4 and 6) and a trigger assembly (70 including ‘trigger’ finger actuator 71 in Fig. 1, necessarily coupled to the at least a portion of the housing). The knife assembly (140 as best seen in Figs. 4 and 6) further includes a knife drive bar (knife drive bar 184) slidably disposed within the shaft (12 in Fig. 1) and a knife (185 in Figs. 4 and 6) extending distally from the knife drive bar (Figs. 4-6), wherein the trigger (actuator 71) is operably coupled to the knife drive bar (184). The knife assembly (140 as best seen in Figs. 4 and 6) further includes a collar (ring 141b in Fig. 6) coupled to the knife drive bar (knife drive bar 148 in Fig. 6), the collar (ring 141b in Fig. 6) including a transverse pin (drive bar 75 in Fig. 5) engaged thereto, wherein the trigger (finger actuator 71 in Fig. 5) defines at least one slot (slots 78a, 78b in Fig. 5), and wherein, the transverse pin (75) of the knife assembly is received within the at least one slot (78a, 78b) of the trigger (71) such that moving the trigger (71) between the unactuated and actuated positions moves the knife between the retracted and extended positions ([0030]; [0032]). It is well known in the art (as can be seen in Kingsley) to provide a knife assembly in order to sever larger vessels or tissue after sealing ([0004]), thereby minimizing the need for additional instruments and increasing safety and efficiency. Further, this configuration is utilized in order to selectively translate the knife (185) through the knife channel (115 in Fig. 3), thereby increasing control over cutting and versatility of the device ([0004], [0030], and [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps as taught by Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich to include a knife assembly including a collar coupled to the knife drive bar, the collar including a transverse pin engaged thereto, wherein the trigger defines at least one slot, and the transverse pin of the knife assembly is received within the at least one slot of the trigger such that moving the trigger between the un-actuated and actuated positions moves the knife between the retracted and extended positions, as taught by Kingsley. Doing so provides the option to sever larger vessels or tissue 
In view of the modification of Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and further in view of Haberstich and Kingsley, the modification would necessarily teach wherein upon coupling of the upper housing component and the lower housing component with one another, the transverse pin of the knife assembly is received within the at least one slot of the trigger.  Therefore, Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and further in view of Haberstich and Kingsley necessarily teach each and every limitation according to claim 10.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich as applied to claims 1, 6, 8 and 11 above, and further in view of Twomey (hereinafter 'Twomey', U.S. PGPub. No. 2012/0316601).
Regarding claim 12, Timm in view of McGaffigan and further in view of Worrell and further in view of Deborski and Haberstich teach all of the limitations of the forceps according to claim 1, but are silent regarding wherein the first portion further includes a rotation assembly having a rotation wheel coupled to the shaft and the drive assembly, and wherein, with the upper housing component and the lower housing component coupled with one another, the rotation wheel is rotatable relative to the second portion to rotate the end effector assembly relative to the second portion.
However, in the same field of endeavor, Twomey teaches a similar device (forceps 10 in Figs. 6A-6B) comprising a first portion (see Figs. 1-2 and 6A-6B) including a rotation assembly (rotation assembly 80 in Figs. 1-2) having a rotation wheel (80) coupled to a shaft (shaft 12) and a drive assembly (430 in Figs. 6A-6B). Twomey teaches with the upper housing component and the lower housing component coupled with one another (see Figs. 1-2 and 6A-6B), the rotation wheel (80) is rotatable relative to the second portion to rotate the end effector assembly relative to the second portion ([0043], .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: although   Worrell (U.S. PGPub. No. 2014/0276736) teaches a similar forceps comping the claimed handle assembly and newly amended limitation regarding the longitudinally-extending recess, the combination of references set forth in the current office action fail to teach “wherein the drive assembly further includes a mandrel coupled to the drive bar, the mandrel defining a slot, and wherein, upon coupling of the first and second portions with one another, the transverse pin of the handle assembly is received within the slot of the mandrel such that moving the movable handle between the first and second positions moves the jaw members between the spaced-apart and approximated positions” as claimed in dependent claim 2. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, and 8-12 have been considered but are moot because the amendment has necessitated a new grounds of rejection. 
It is the Examiner’s position that Worrell (U.S. PGPub. No. 2014/0276736) teaches the newly amended limitations of claim 1. Specifically, Worrell teaches that newly claimed longitudinally-extending recess (channel 236 in Figs. 6A-6C). The longitudinally-extending recess (channel 236 in Figs. 6A-6C) is formed in the proximal end portion of the lower housing component, such that a transverse pin (232) arranged in a linkage member (231) is arranged in the longitudinally-extending recess (236) formed in the proximal end portion of the lower housing component. The longitudinally-extending recess (236) is configured to allow longitudinal translation of the transverse pin therein (see Figs. 6A-6C; see [0090], for a pin 232 configured to translate in the channel 236). Worrell teaches, “as trigger (224) is pivoted toward grip (222), trigger pivots pin (225) to thereby pivot arm (231) and translate pin (232) distally within channel (236) of fixed member (234). The proximal end of firing beam (60) is coupled with pin (232) such that firing beam (60) translates within shaft (30) as pin (232) translates within channel (236)” ([0090]). Further, Worrell teaches, “as trigger (224) is pivoted, pin (225) on the top portion of trigger (224) is pivoted distally to pivot arm (231). Arm (231) thereby translates pin (232) within channel (236) to a first distal position… In this first distal position, pin (232) translates firing beam (60) distally such that flanges (62, 66) cammingly act to pivot jaw (42) toward jaw (44) to close jaws (42, 44). Rib (229) of trigger (224) contacts arm (221) of activation button (226) such that arm (221) prevents trigger (224) from being pivoted further toward grip (222). Accordingly, firing beam (60) is prevented from being advanced further to sever the tissue captured between jaws (42, 44) until activation button (226) is actuated to provide RF energy to electrode surfaces (50, 52) of end effector (40)… Activation button (226) may be depressed prior to pivoting trigger (224) further toward grip (222) such that a seal only mode is provided to thermally weld the tissue between jaws (42, 44)” ([0093]). Therefore, this configuration provides the user with the option to seal the tissue prior to cutting, or only provide sealing ([0093]), thereby increasing versatility, safety and control.
Therefore, it is the Examiner’s position that Timm et al., (U.S, PGPub. No. 9,011,471) in view of McGaffigan (U.S. Pat. 6,514,247) and further in view of Worrell et al., (U.S. PGPub. No. 2014/0276736) 
No further arguments have been set forth regarding the dependent claims. 
The 112 rejections have been overcome. 
Claim 2 has been indicated as having allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794